Opinion issued February 28, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-18-01065-CR
                           ———————————
                      JESSE JAMES ARIAS, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 339th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1505697


                         MEMORANDUM OPINION
     Appellant, Jesse James Arias, pleaded guilty to the first-degree felony offense

of aggravated sexual assault of a child—under fourteen years.1 In exchange for



1
     See TEX. PENAL CODE ANN. § 22.021(a)(1)(B), (a)(2)(B), (e) (West 2011).
appellant’s plea, the State agreed to reduce the charge from the first-degree felony

offense of continuous sexual abuse of a child, to dismiss a pending charge of

indecency with a child, and to recommend punishment of ten years’ confinement.2

In accordance with his plea bargain with the State, the trial court found appellant

guilty and assessed his punishment at ten years’ confinement on October 29, 2018.

The trial court certified that this was a plea-bargained case and that appellant had no

right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a pro se notice

of appeal and was appointed new counsel.3 See TEX. R. APP. P. 26.2(a)(1). We

dismiss this appeal for want of jurisdiction.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).




2
       See TEX. PENAL CODE ANN. §§ 12.32(a), 21.02(b), (h) (West 2011).
3
       On December 10, 2018, the trial court signed an entry of judgment nunc pro tunc to
       correct the offense on the judgment to aggravated sexual assault of a child—under
       fourteen years, to accurately reflect the plea agreement. On February 4, 2019,
       appellant’s counsel filed a letter stating that this Court lacks jurisdiction because the
       certification states that appellant has no right of appeal.
                                               2
      Here, the trial court’s certification stated that this was a plea-bargained case

and that appellant had no right of appeal, and the trial court did not give its

permission to appeal any matters. See TEX. R. APP. P. 25.2(a)(2), (d); Dears, 154
S.W.3d at 615. The clerk’s record, filed in this Court including the plea waiver,

supports the trial court’s certification. See Dears, 154 S.W.3d at 615. Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                             3